Citation Nr: 1037976	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-25 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a neck 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.

The Board notes that the Veteran had initially requested that he 
be scheduled to appear at a personal hearing before a Veterans 
Law Judge sitting at the RO.  However, in March 2010, he withdrew 
his request for a hearing.  38 C.F.R. 
§ 20.704(e) (2009).

The Veteran presently seeks to reopen a claim of entitlement to 
service connection for a neck disorder, which was last denied in 
August 2002.  The Veteran did not appeal the decision, and in 
order for VA to review the merits of the claim, the Veteran must 
submit new and material evidence.  The  Board is required to 
address this issue despite the RO's findings.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.


FINDINGS OF FACT

1.  Service connection for a neck disorder was denied by the RO 
in a rating decision issued in August 2002, and the Veteran did 
not perfect a substantive appeal.

2.  Evidence submitted since the August 2002 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim of entitlement to service connection for a neck 
disorder, and does not raise a reasonable possibility of 
substantiating such claim.




CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service connection 
for a neck  disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  Evidence received since the August 2002 RO decision is not 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant that: 
(1) notifies him or her of the evidence and information necessary 
to reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, a May 2005 
letter, sent prior to the September 2005 rating decision, advised 
the Veteran of the evidence and information necessary to 
substantiate his claim.  He was further informed as to what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Additionally, the May 
2005 letter also provided the Veteran with notice of the reason 
his claim was previously denied, what evidence and information 
was necessary to reopen such claim, and how establish entitlement 
to the underlying claim for the benefit sought on appeal in 
accordance with Kent, supra.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied.  

The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.  Despite the inadequate notice provided to the Veteran on 
these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, because the Board 
herein denies the Veteran's claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  The Board notes that the 
Veteran reported in a September 1995 statement and subsequent 
treatment records that he was in receipt of Social Security 
Administration disability benefits.  In his September 1995 
statement, he indicated that he had been awarded SSA disability 
benefits for paranoid schizophrenia.  In a recent decision, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that duty to assist is not boundless in scope and 
found the language of the statute to be explicit:  not all 
medical records or all SSA disability records must be sought - 
only those that are relevant to the Veteran's claim.  The Federal 
Circuit reasoned that to conclude that all medical records or all 
Social Security Administration disability records are relevant 
would render the word "relevant" superfluous in the statute.  
It indicated that "relevant records" for the purpose of 38 U.S.C. 
§ 5103A are those records that relate to the injury for which the 
claimant is seeking benefits, and have a reasonable possibility 
of helping to substantiate the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010).  Therefore, as the Veteran 
is in receipt of SSA disability benefits for a disorder other 
than his claimed neck condition, the Board finds that such 
records are irrelevant to the instant appeal and there is no 
indication of any additional, relevant records that the RO failed 
to obtain.  

As this is a claim to reopen a previously denied claim, VA need 
not conduct an examination because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured, which is not the case here as 
will be discussed below.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence).  Thus, the duties to notify and assist have 
been met, and no further action is necessary under the mandates 
of the VCAA.


Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Veteran is seeking service connection for a neck disorder.   
Because the Veteran did not perfect a substantive appeal to the 
August 2002 RO decision which denied the claim of service 
connection for a neck disorder, that determination became final 
based on the evidence then of record.  

At the time of the August 2002 RO decision, the evidence of 
record included available service treatment records of the 
Veteran.  An enlistment report of medical examination dated in 
June 1984 shows that clinical evaluation of the spine was normal.  
In the associated report of medical history, the Veteran 
indicated that he had never had any recurrent back pain; 
arthritis, rheumatism, or bursitis; or bone, joint, or other 
deformity.  

A report of medical examination dated in November 1985 shows that 
clinical evaluation of the spine was normal.  In the associated 
report of medical history, the Veteran indicated that he had 
never had any recurrent back pain; arthritis, rheumatism, or 
bursitis; or bone, joint, or other deformity.  

A January 1986 Medical Board report shows that the Veteran was 
evaluated for a knee disability, but there is no indication of a 
neck disorder.  There is no evidence of any treatment for a neck 
disorder during the Veteran's period of active service.

Following service, VA outpatient treatment records dated from May 
1990 to January 1999 are negative of any treatment associated 
with a neck disorder.  A VA spine examination report dated in 
April 2001 shows that the Veteran was diagnosed with a low back 
disorder, but there is no mention of symptoms associated with a 
neck disorder.

In its August 2002 decision, the RO denied service connection as 
there was no evidence that a neck disorder was either incurred in 
or caused by service.  The Veteran did not perfect a timely 
appeal of this decision, thus, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Subsequent to the August 2002 RO decision, in October 2004, the 
Veteran requested that his claim for service connection for a 
neck disorder be reopened.  In support of his claim, he submitted 
VA outpatient treatment records dated from April 2005 to December 
2007 which show intermittent treatment for symptoms associated 
with a neck disorder, to include neck pain.

A VA spine examination report dated in March 2007 shows that the 
Veteran reported falling backwards off a ladder while on a Navy 
ship in 1986 during his period of active service.  He asserted 
that he had experienced continued pain since that time, which 
would start at the nape of the neck and radiate all the way down 
the spine, into the legs and feet.  The diagnosis was bilateral 
neural and foramina encroachment from C3-C4 through C7-T1; small 
posterior central disc herniation and posterior central spur 
indenting upon the corresponding thecal sac at C6-C7; and spina 
bifida occulta.  A medical opinion as to the etiology of the 
cervical spine disorder was not provided.

The Board has considered the additional VA outpatient treatment 
records and the VA examination report submitted by the Veteran in 
support of his claim, however, the additional evidence which 
consists of records of post-service treatment that does not 
indicate that a condition is service-connected, is not new and 
material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also 
Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  The additional evidence 
demonstrates that the Veteran has continued to be treated for a 
neck disorder following his separation from service.  However, 
the additional evidence does not include a competent medical 
nexus suggesting that the Veteran's currently diagnosed neck 
disorder is etiologically related to his period of active 
service.  As such, this evidence submitted since the RO's last 
final decision does not relate to an unestablished fact necessary 
to substantiate his claim.

Although the Veteran continues to maintain that he has a neck 
disorder that was either incurred in or aggravated by service, 
there is still no competent evidence of record of a nexus between 
service and his current manifestations, or that the Veteran had 
manifested arthritis or the cervical spine to a compensable 
degree within one year from the date of his separation from 
service.  The Board has presumed the Veteran's assertions to be 
credible for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in conjunction 
with the evidence of record at the time of the prior final 
decision, such assertions are either repetitive of previous 
statements made which were previously considered by VA, and 
therefore not new, or not so significant that they must be 
considered in order to fairly decide the merits of his claim.  
There is no evidence that the Veteran possesses the requisite 
medical training or expertise necessary to render him competent 
to offer evidence on matters such as medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to August 2002 is either merely 
cumulative of previously submitted evidence or not bearing on the 
question of a nexus between a currently manifested neck disorder 
and service; thus, the evidence submitted since the RO's last 
denial of the claim does not relate to an unestablished fact 
necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the August 2002 RO decision is not new and material 
and does not serve to reopen the Veteran's claim of entitlement 
to service connection for a neck disorder.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim of entitlement to service connection for a neck 
disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


